ORDER
PER CURIAM:
AND NOW, this 30th day of April, 1991, the Recommendation of the Disciplinary Board dated April 19, 1990, is accepted, and it is hereby
ORDERED that Alexander T. Zdrok be and he is disbarred from the Bar of this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
NIX, C.J., did not participate in the consideration or decision of this case.